Citation Nr: 0423988	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for reconstructive surgery 
of the right knee, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's March 2001 VA Form 9 shows that he indicated 
that he wanted a Board hearing at the local office before a 
member of the Board.  In June 2002, in response to a 
questionnaire issued by the RO, the veteran declined a video 
hearing and indicated his preference to wait for a visit by a 
member of the Board.  The record does not indicate that the 
veteran has been afforded an opportunity to provide testimony 
at a Travel Board hearing.  In view of the foregoing, the 
case is remanded to the RO for the following actions:  

The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




